Exhibit 10.12(b)
Schedule identifying
Non-Employee Directors of Park National Corporation
covered by
Split-Dollar Agreements, made and entered into effective as of December 28, 2007
The following directors of Park National Corporation (“Park”) are covered by
Split-Dollar Agreements (the “New Split-Dollar Agreements”) as identified below,
which Split-Dollar Agreements are identical to the form of Split-Dollar
Agreement, made and entered into effective as of December 28, 2007, filed as
Exhibit 10.2(a) to Park’s Current Report on Form 8-K dated January 2, 2008 (File
No. 1-13006):

              Subsidiary of Park which is a Party to   Date of New Split- Name
of Director   New Split-Dollar Agreement   Dollar Agreement
 
       
Maureen H. Buchwald
  The Park National Bank (as successor by merger to The First-Knox National Bank
of Mount Vernon)   December 28, 2007
 
       
James J. Cullers
  The Park National Bank (as successor by merger to The First-Knox National Bank
of Mount Vernon)   December 28, 2007
 
       
F. William Englefield IV
  The Park National Bank   December 28, 2007
 
       
John J. O’Neill
  The Park National Bank   December 28, 2007
 
       
Rick R. Taylor
  The Park National Bank (as successor by merger to The Richland Trust Company)
  December 28, 2007
 
       
Leon Zazworsky
  The Park National Bank   December 28, 2007

 

